Citation Nr: 0305502	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
September 1959.

In November 1999, the Board of Veterans' Appeals (Board) 
issued a decision that affirmed on appeal the rating actions 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that had denied the 
veteran's claim of entitlement to service connection for a 
back disability.  A timely appeal of that Board decision was 
filed with the United States Court of Appeals for Veterans 
Claims (Court).

In February 2001, the Court issued an Order that granted a 
Joint Motion for Remand and for a Stay of Proceedings, which 
vacated the Board's November 1999 decision and remanded the 
matter to the Board for additional development and 
readjudication.  The basis of the Joint Motion for Remand 
granted by the Court was to clarify what was deemed to have 
been an erroneous opinion of one of the VA examiners.  
Specifically, it was asserted in the Joint Motion that "the 
VA examiner who provided the supplemental opinion, stated 
that neither physician had the benefit of a review of the 
veteran service medical records," when in fact, one of the 
physicians "clearly stated that he had reviewed the veteran's 
records", and there was testimonial evidence from the veteran 
supporting the fact that the second physician had also.  
Thereafter, in September 2001, the Board remanded the 
veteran's claim to the RO for additional development, to 
include an opinion as to the etiology of the veteran's back 
disorder.  

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's scoliosis is a congenital deformity that 
clearly and unmistakably pre-existed service.
3.  The veteran's congenital back deformity, diagnosed as a 
scoliosis, was not subjected to a superimposed disease or 
injury and did not increase in severity during service beyond 
the natural progress of the disease.

4.  The veteran sustained an injury to the back in service 
that resolved without current residual disability.  The 
veteran's current back disability is not shown to be related 
to the in-service injury, nor can it otherwise be attributed 
to the veteran's period of service.


CONCLUSIONS OF LAW

1.  The presumption that the veteran was sound at enlistment 
with regard to his back is rebutted, in that scoliosis pre-
existed service.  38 U.S.C.A. § 1111 (West 2002).

2.  The veteran's pre-existing scoliosis was not incurred in 
or aggravated by service and service connection for a back 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107A (West 2002).

3.  A chronic back disorder, degenerative disc disease, was 
not incurred in or aggravated by active service, and 
degenerative disc disease may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 
1113, 1131, 5103A. 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2002), 3.307 (as amended by 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which were effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to notice, in a letter to the veteran, dated in 
October 2001 and in a May 2002 supplemental statement of the 
case, the RO informed the appellant of the evidence needed to 
substantiate the claim, and advised him of VA assistance in 
the development of his claim.  The May 2002 supplemental 
statement of the case also provided the veteran with the 
requirements of law with respect to this issue on appeal.  
The Board believes that it is clear that the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
Recently, in September 2001, the Board remanded the veteran's 
claim to the RO for additional development to include a VA 
examination.  VA examinations were conducted in April and 
August 2002.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Factual Background

The veteran's service medical records reveal that the 
clinical evaluation of the veteran's spine upon entrance 
examination in 1953, produced normal findings.  On March 23, 
1955, the veteran reported a slight pain on flexion of the 
back.  In April 1955, the veteran sustained an injury while 
playing softball when he reached for a ball that was thrown 
over his head.  As a result, the veteran was hospitalized for 
5 days with a diagnosis of left sacroiliac sprain.  Upon 
discharge from hospitalization, the veteran was noted to be 
in good condition.  The treating physician stated that in his 
"best judgment there will not be partial or complete 
permanent disability."  Upon discharge examination in 1959, 
clinical evaluation of the veteran's spine produced normal 
findings.  A Report of Medical History, dated in September 
1959, reflects that the veteran indicated that he was in 
"fair" condition.  He denied having any bone, joint, or 
other deformity.  

Post-service medical records reveal that the veteran was see 
in November 1965 for complaints of pain in the upper abdomen 
and the lumbosacral region with radiation around the left 
renal and into the left lower quadrant.  Following 
hospitalization, the diagnoses were probable renal colic, 
duodenitis, and spastic duodenal bulb.

The veteran was seen in August 1972 for complaints of sharp 
pains in the back.  Following examination that included an 
assessment of a normal spine on X-ray examination, the 
diagnosis was lumbosacral sprain.

The veteran was seen in July 1987, for complaints of lower 
back pain.  He reported that he had lifted a box 7 days 
prior, felt his back pull and could not straighten up. Mild 
scoliosis was noted on examination.  The assessment was 
muscle pull.

The veteran was seen by a private physician in July 1989 for 
complaints of low back pain and pressure.  The report of the 
examination noted that the veteran had injured his low back 
the previous week while lifting. X-ray revealed degenerative 
disc disease at L4-L5 with vacuum phenomenon; and scoliosis, 
concave to the right.  The assessment was lower lumbar sprain 
and strain.

A private X-ray report of the lumbar spine, dated in August 
1989, revealed mild right scoliosis with degenerative changes 
at L4-5.  

In March 1994, the veteran was seen for complaints of back 
pain radiating down the right leg, and frequent painless 
urination.  Examination of the back revealed a scoliosis to 
the right of the thoracic and lumbar spine.  The examiner's 
impressions were scoliosis, probably congenital; questionable 
degenerative disc disease, rule out herniated nucleus 
pulposus; and prostatism.  A treatment notation dated March 
23, 1994, indicates that "per phone conversation with [the 
veteran], original back injury dates back to '54-'55 when he 
has stationed in England; [veteran] to pursue case through 
VA."

A report of a private family medicine clinic dated March 23, 
1994, indicates that the veteran was seen for pain in the 
right lower back over the years.  A side notation indicated 
that the veteran had the same back problems when in the 
service in 1954 to 1955.  Examination revealed "obvious 
scoliosis to the right with possible slightly shortened right 
leg and right hip lower than left."  The assessment included 
dorsal scoliosis.

A diagnostic imaging report dated March 25, 1994, noted that 
a moderately severe lumbar scoliosis with convexity to the 
left in the lower lumbar region with the apex at the L4 level 
was seen.  A thoracolumbar secondary curve with convexity to 
the right was also seen.  It was noted that no underlying 
congenital abnormality was seen, but that there was some 
degenerative disc disease at L3 and L4 secondary to the 
scoliosis.  The examiner's conclusion was a moderately severe 
scoliosis with secondary degenerative disc disease, with no 
significant change since 1989.

A Social Security Award determination, dated in May 1994, 
reflects that the veteran was awarded disability benefits as 
a result of primary and secondary diagnoses of scoliosis and 
osteoarthritis, respectively.  

In May 1994, multiple bulging intervertebral discs and severe 
scoliosis were diagnosed by the veteran's private physician, 
T.P.D., M.D.  In terms of prognosis, Dr. T.P.D. indicated 
that bulging discs and scoliosis are likely to cause further 
impairment with expected deterioration secondary to the aging 
process.

The veteran was afforded a general VA examination in June 
1994.  The report of that examination noted details of the 
veteran's period of service.  In terms of his low back 
complaints, he noted that he always hurt around the L3-L4 
area.  The veteran reported by history that he was doing 
calisthenics in service in 1954 or 1955 when he hurt his 
lower back.  He reported that he was hospitalized for 10 days 
thereafter.  He noted that the pain was in the same area of 
L3-L4 and to the right of L3-L4.  He indicated that he did 
not do any heavy work in service, and was not thereafter 
given a light duty slip.  He reported that he continued to 
have pain in the lower back that has kept getting worse.  
Examination of the back revealed severe scoliosis with a 
marked curvature to the right in the lumbar area and a marked 
curvature to the left in the thoracic area; and a mild 
kyphosis.  The pertinent resulting diagnoses was a history of 
low back and upper back problems with X-rays of the thoracic 
area showing scoliosis and arthritic changes, and April 1994 
computed tomography scan showing diffuse disc bulging with 
some impingement on thecal sac at L2-L3 and possible limited 
central protrusion of the disc at L3-L4 with arthritic 
changes.  It was noted also that L4-L5 shows diffuse disc 
bulging with some associated facet and spondylolysis spurs 
that produce impingement upon the thecal sac; and that L5-S1 
shows mild diffuse disc bulging with some impingement on the 
thecal sac.

In March 1995, the veteran's private physician, T.P.D., M.D., 
stated that the veteran "has a severe congenital scoliosis 
that has existed all of his life and which was aggravated by 
a service-connected injury in 1955."  Dr. D. indicated that 
the veteran had scoliosis when he entered the service, but 
unfortunately, no record was ever made of the deformity 
either on entry or separation from service.  Dr. D. concluded 
that he found it "hard to believe how anyone, particularly a 
Doctor, could have missed this obvious deformity."

During a September 1995 hearing at the RO in Roanoke, 
Virginia, the veteran testified that he had had scoliosis 
since birth.  The veteran related that he had been involved 
in an injury during service as a result of playing softball, 
that he was hospitalized and treated, and that he was told 
that he had a slipped disc.  He testified that after 
hospitalization, he returned to his job, was not placed on a 
physical profile and that he did not seek any further 
treatment.  The veteran maintained that after service, he 
continued to have back problems and that he was hospitalized 
in 1965.  He maintained that he had sought treatment for his 
back in 1989 and again in 1994.  The veteran related that he 
had hurt his back in 1989 and that he was told that it was a 
strain. 

In February 1997, another of the veteran's private 
physicians, G.R.S., Jr., M.D. stated that the veteran has a 
short leg on one side which predisposes him to scoliosis of 
the spine and that he probably had the scoliosis which 
gradually developed since early childhood.  He noted that the 
problem that the veteran had with his back in service "may 
well have been related to this underlying problem and 
certainly would explain why he continues to have some 
problems since then."  Dr. G.R.S. stated that, whether the 
veteran's scoliosis was aggravated while he was in service 
may be open to question.  He indicated that one could assume 
that "with this scoliosis that even time is aggravating the 
problem, and the six years [the veteran] had been in the 
service certainly would have aggravated the problem if he did 
not even have an injury."  He concluded that the veteran 
feels that his back problems started with his injury in 
service, and speculated that this might have been the 
precipitating event.

In June 1997, the veteran testified before the undersigned 
Board member in Washington, DC.  A review of the hearing 
transcript reflects that the veteran testified with respect 
to his back disorder and that the testimony is consistent 
with that previously reported in this decision.

When the veteran's claim was before the Board in June 1997, 
the matter was remanded for additional development to include 
an examination by an orthopedic specialist.  The purpose of 
the examination was to more accurately determine the exact 
nature and etiology of his current back disorder.  The 
examining physician was requested to comment on the 
conclusions reached by the veteran's private physicians, 
Dr.'s T.P.D. and G.R.S.

Pursuant to the Board's 1997 remand, the veteran was afforded 
a VA orthopedic examination in February 1998.  The examiner 
reported a history with respect to the veteran's back which 
is consistent with that previously reported in this decision.  
The veteran reported that after service, he had worked as an 
insulator, which involved a lot of heavy lifting, twisting, 
bending, and crawling around in unusual positions.  Following 
the examination, the examiner concluded that the veteran 
undoubtedly had scoliosis as a child which pre-existed 
service and that made the veteran more prone to earlier onset 
of degenerative disease.  The examiner indicated that the 
veteran's softball injury in service was no more important to 
his spine than any of his post-service activities, and that 
the most significant factor in the veteran's history was his 
scoliosis and the predilection that causes for premature 
development of degenerative changes in the spine.  The 
examiner concluded that the veteran's disability in his spine 
from degenerative disease is most likely the result of aging 
and the culmination of many small episodes of trauma 
throughout his life and cannot be ascribed to any one 
episode.

Although the VA orthopedic specialist responded to nearly all 
of the specific requests set forth in the 1997 remand, the 
February 1998 VA specialist did not comment on the opinions 
of Dr. T.P.D. or Dr. G.R.S., as he had been requested to do 
in the remand.  Consequently, in January 1999, the Board 
again remanded the appeal to the RO for that purpose.  It was 
directed in the remand that if the VA physician who had 
examined the veteran in February 1998 was no longer 
available, the file was to be directed to another specialist 
in the field of orthopedics for review and the requested 
opinions.

In May 1999, it was determined that the VA physician, who had 
examined the veteran in February 1998, was no longer 
available.  The claims file was then directed to another VA 
examiner for review and for the requested opinions.

In a lengthy report dated in August 1999, a VA orthopedic 
specialist first detailed the injury sustained by the veteran 
in service.  He noted that while the veteran was playing 
softball, he had reached for the ball that was thrown over 
his head, causing a stretching of the muscles of the back and 
producing the strain.  In the course of the report, the 
examiner stated affirmatively that the claim file has been 
reviewed several times by him.

The examiner in August 1999 paraphrased the report of the 
February 1998 VA examiner (noting it to have been an 
excellent report), and stated that the veteran had never had 
any particular problem with his back except the usual aches 
and pains, until he sustained this injury in 1955.  He went 
back to work with air police, and in the examiner's review of 
his military medical records, he never again in the next four 
years on active duty saw any one concerning any back 
problems.  The August 1999 VA examiner concluded by this that 
the veteran's softball episode was a relatively minor injury, 
and that as far as his scoliosis was concerned, the scoliosis 
at that time must have been so minor that it was not 
noticeable by the doctors involved.

In support of that conclusion, the August 1999 VA examiner 
then noted that on physical examinations, to include an 
examination of February 18, 1953, the veteran's evaluation of 
himself showed no indication of any spinal problem or 
musculoskeletal problem.  Further noted was that in the 
complete examination of September 17, 1959, again the veteran 
indicated no problems with his back or the muscles of his 
back.  The examiner noted that on the back of this 
examination it says the examinee denies any significant 
medical history since the last current physical.  The 
examiner related that the veteran was given a qualification 
for general service discharge with a physical profile of 
straight ones, and interpreted that to mean that there were 
no findings of any physical problems including back problems.  
Finally, the examiner further reported that in the veteran's 
history there was no indication of any back or muscle 
problem.

The August 1999 VA examiner then referred to and described in 
detail the March 1995 notes of Dr. T.P.D., wherein Dr. T.P.D. 
had stated that "the veteran has a severe congenital 
scoliosis that has existed all of his life and which was 
aggravated by service connected injury in 1955", and 
concluded that he found it "hard to believe how anyone, 
particularly a doctor could have missed this obvious 
deformity".  The VA examiner commented with regard to the 
statements of Dr. T.P.D. that at the time that the veteran 
was in service, his scoliosis more likely than not was only 
slight to the point that it was not obvious to any doctor 
that he even had any scoliosis.  The VA examiner opined that 
the veteran's scoliosis tends to get worse over the years and 
it gets worse in a naturally progressive manner.  The August 
1999 VA examiner concluded that Dr. T.P.D. did not have the 
benefit of his military medical records showing that other 
than the back sprain of April 20, 1955, the veteran never had 
any more back problems while in the service.

The August 1999 VA examiner then referred to and described in 
detail the February 1997, statements of Dr. G.R.S., Jr., M.D.  
The examiner specifically referred to the statement in which 
Dr. G.R.S. exclaimed that one could assume that "with this 
scoliosis that even time is aggravating that problem, and the 
six years the veteran had in the service certainly would have 
aggravated the problem if he did not even have an injury", 
and the statement wherein Dr. G.R.S. concluded that the 
veteran feels that his back problem started with his injury 
in the service and speculated that this might have been the 
precipitating event.  The VA examiner commented with regard 
to those statements that of Dr. G.R.S. was speaking without 
benefit of the veteran's military medical records which 
indicated that this minor back sprain was the only documented 
back problem the veteran ever complained about while he was 
in the service.  The VA examiner reemphasized that the 
veteran's discharge physical indicates that he had no back 
problems.  The August 1999 VA examiner opined that had the 
veteran's back been as bad as Dr. G.R.S. or Dr. T.P.D. 
indicated that he should have had many more problems 
requiring medical attention while in the service, but that he 
did not.

The August 1999 VA examiner then reemphasized that the 
veteran's claim file had been reviewed several times, 
including the reports of the various examiner's noted above.  
The August 1999 VA examiner stated that he agreed with the 
detailed examination and conclusions of the February 1998 VA 
examiner.  In this regard, the August 1999 VA examiner agreed 
with the February 1998 VA examiner's statements that the 
veteran undoubtedly "had scoliosis as a child which was 
preexisting his service days"; and that the scoliosis itself 
makes the patient more prone to "the earlier onset of 
degenerative disease because the imbalance of the spine which 
is obviously not related to his service either."

The August 1999 VA examiner further agreed with the February 
1998 VA examiner's statements that "if by the time this man 
was a young man, he had developed some premature degenerative 
disease because of the scoliosis, he would be more prone to 
occasional injuries of his back, and the incident playing 
softball could simply be one of these."  The August 1999 VA 
examiner noted that a review of the veteran's military 
medical records found no indication of any further injuries 
to his back while on active duty, and that, in fact, the 
veteran himself indicated in his follow-up physical 
examination that he had no back problems and no muscular 
problems of his back.

The August 1999 VA examiner agreed further with the February 
1998 VA examiner's statements that "the veteran was able to 
have many years of working at a job that required 
considerable lifting, twisting, and bending which strained 
his back, that were not inhibited by his back".  The August 
1999 VA examiner further paraphrased and agreed with the 
February 1998 VA examiner's statements that "it would not 
appear that his softball injury was any more important to his 
spine and any of the other activities that he was engaged in 
during his lifetime as an insulation installer in his other 
jobs".  The August 1999 VA examiner also paraphrased the 
February 1998 VA examiner's conclusion that the veteran 
obviously "has disability in his spine from degenerative 
disease, but it is most likely simply the result of aging and 
accumulation of many small episodes of trauma throughout his 
life and cannot be ascribed entirely to any one episode."

The August 1999 VA examiner concluded that the statements and 
conclusions of the February 1998 VA examiner were correct in 
finding that the veteran had only one slight injury to his 
back, a back sprain while in the service and never had any 
other problems with his back while in the service.  The 
August 1999 VA examiner explained that the veteran's exit 
history and physical examination indicated that he had no 
back problems even at the time of discharge from the service, 
and that he also had no musculoskeletal problems.

An April 2002 VA general medical examination report reflects 
that the examiner who conducted the examination had performed 
the August 1999 VA examination.  The VA examiner indicated 
that the claims file was reviewed even though it was received 
after the examination.  The VA examiner noted that an 
orthopedic specialist was not available.  The veteran's 
complaints with respect to his low back were noted in detail 
and are consistent with those previously reported in this 
decision.  The veteran indicated that besides the stretching 
of the muscles of his back during service while playing 
softball, he did not have any other back trouble during 
service.  An impression of severe degenerative disc disease 
involving all lumbar vertebra but particularly noted at L1-2 
and L4-5 with degenerative joint disease changes throughout 
the lumbar spine was entered.  The examiner also noted that 
the veteran had some left lateral and anterior compression of 
vertebral body L1, lateral compression L4, biconcavity of the 
remaining lumbar vertebral bodies, and mild diffuse 
osteoporosis of the spine.  The examiner noted that one of 
the veteran's most significant problems was that he had 
severe rotoscoliosis of the lumbar spine.  The April 2002 VA 
examiner indicated that he had not seen the testimonial 
evidence from the veteran to the effect that Dr. T.P.D. had 
reviewed the appellant's records.  The examiner related that 
if he did see the testimonial evidence, he did not read it as 
his military medical records.  The examiner also reported 
that it was more likely than not that he had overlooked the 
fact that Dr. G.W.S. had reviewed the veteran's military 
medical records.  Overall, the examiner concluded in April 
2002 that the veteran's scoliosis was congenital in nature, 
that it pre-existed service and that in-service softball 
injury did not aggravate the veteran's pre-existing scoliosis 
beyond the natural progress of the disease during service.  
The examiner expounded that if the softball injury had 
aggravated the veteran's pre-existing softball injury, there 
would have been additional treatment of the spine during the 
appellant's active service.   

In August 2002, the veteran was again examined by a VA 
physician who had not previously examined the veteran.  The 
examiner indicated that he had reviewed the veteran's entire 
claims file.  A brief history with respect to the veteran's 
low back was recorded and is consistent with that previously 
noted in this decision.  During the examination, the veteran 
indicated there was a family history of scoliosis and that 
his son had the disease.  After an examination of the 
veteran, the examiner entered a diagnosis of idiopathic 
scoliosis of the thoracolumbar spine with severe spinal 
degeneration and high probability of multiple disk protrusion 
and nerve impingement.  The examiner concluded, after an 
entire review of the claims file and a through physical 
evaluation of the veteran, that the appellant had idiopathic 
scoliosis, which was an inherited disease or x-linked 
recessive disease.  It was the examiner's opinion that the 
appellant had the disease prior to service entrance but in a 
less advanced form, and that there was a minimal probability 
that any in-service injury, to include the 1955 sacroiliac 
injury had aggravated the scoliosis.  It was the opinion of 
the VA examiner that the veteran's current condition was not 
the result of any service-related sports injury but was the 
result of a natural progress of the disease.  In support of 
his conclusion, the examiner opined that it was well known 
that over time, the natural history of idiopathic scoliosis 
would deteriorate and that the curve would increase, and that 
severe spondylosis and calcific disease would develop in the 
lumbar spine. 


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  A veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service will rebut the 
presumption. 38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.   38 
U.S.C.A. § 1153.

Service connection for arthritis may be established based on 
a legal presumption by showing that it was manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002);  38 
C.F.R. §§ 3.309 (2002); 38 C.F.R. § 3.307 (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002). 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

It should be noted initially that this claim does not benefit 
from the application of any regulatory provision for 
presumptive service connection based upon the existence of 
degenerative disc disease of the spine during the initial 
post-service year, since it was not manifested within that 
period.  In fact, the veteran does not argue, nor has it been 
shown by medical evidence that degenerative disc disease is 
directly related the in-service injury that the veteran 
sustained in service, nor can it otherwise be attributed to 
the veteran's period of service.  The Board may conclude that 
degenerative disc disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 
1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

It is the veteran's contention that he had a congenital back 
disorder, scoliosis, prior to service, and that this disorder 
was aggravated by an injury he sustained in service, and 
further, it was that aggravation that has resulted in his 
current back disability, to include degenerative disc 
disease.

In this case, as a scoliosis deformity was not noted at the 
veteran's entrance examination, the presumption of soundness 
applies.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The presumption of soundness of the veteran's back, however, 
is rebutted by clear and unmistakable evidence that a 
congenital back deformity, namely scoliosis, has been 
diagnosed, and has categorically been classified as 
preexisting service, having "gradually developed since early 
childhood", by not only the VA examiners who have evaluated 
the veteran's back, but by the veteran's two private treating 
physicians.  In this regard, the Board points out that as the 
veteran's scoliosis is a characterized as a congenital 
condition, by definition, it existed prior to service.  See 
Firek v. Derwinski, 3 Vet. App. 145, 146 (1992) and Blanchard 
v. Derwinski, 3 Vet. App. 300, 301 (1992).  As noted above, 
all pertinent medical opinions have confirmed this 
conclusion, and none have speculated otherwise.  Congenital 
or developmental defects are not considered diseases or 
injury within applicable legislation.  38 C.F.R. § 3.303(c) 
(2002).  However, where a congenital or developmental defect 
is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability.  
See O.G.C. Prec. 82-90 (July 18, 1990).

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the 
increases in the disability is due to the natural progress of 
the disease.  A temporary worsening of symptoms of a 
disability subject to exacerbation is not indicative of an 
increase in the severity of the underlying disability.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

At the outset, the Board finds that the medical evidence of 
record establishes that the veteran's scoliosis is a 
congenital defect.  This finding is consistent with the 
conclusion of the VA examiners in April and August 2002.  
This finding is also consistent with numerous diagnoses noted 
by other private and VA physicians over the years.  These 
doctors' opinions constitute clear and unmistakable evidence 
that a back disability existed before service and rebuts the 
presumption of soundness on service entry.  Initially, 
because the veteran's scoliosis is a congenital defect, it is 
not considered a disease or injury within the meaning of the 
applicable legislation.  38 C.F.R. 3.303(c), 4.9.  Thus, 
service connection may only be established for the veteran's 
scoliosis if it is shown that the defect was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90; see also 38 C.F.R. § 3.306.  

As discussed above, the veteran essentially contends that his 
congenital scoliosis was subject to a superimposed injury 
while he was serving on active duty.  He also argues that his 
current back problems are related to his in-service injury.  
In support of this contention, he has submitted the opinion 
of T.P.D., M.D., dated in March 1995, who determined that he 
had severe congenital scoliosis which was aggravated by a 
"service-connected injury in 1955."  The veteran also 
submitted the February 1997 opinion of Dr. G.R.S., Jr., 
wherein he concluded that the problem that the veteran had 
with his back in service "may well have been related to this 
underlying problem and certainly would explain why he 
continued to have some problems since then."  

It is noteworthy that Dr. G.R.S., Jr. indicated that the 
aggravation of the veteran's scoliosis in the service might 
be open to question.  Dr. G.R.S., Jr. more easily attributed 
the passage of time as aggravating the problem, including the 
six years that the veteran spent in service.  Dr. G.R.S., Jr. 
was not emphatic in his opinions and by the foregoing 
statement left open the possibility that it was his true 
belief that the increase in disability that the veteran may 
have had was merely due to the natural progress of the 
disease.  Dr. G.R.S., Jr. stated that it was the veteran's 
feeling that his current back problem started with the injury 
in service, but for his own part, only indicated that they 
may well have been related.  The Board notes that service 
connection may not be predicated on a resort to speculation 
or remote possibility, to wit, the phrase "may well have 
been related."  38 C.F.R. § 3.102; see Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992) (to be 
granted, "a claim 'need not be conclusive,' . . . but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.").

Although Dr. T.P.D. went further and categorically concluded 
that the veteran's pre-existing scoliosis was aggravated by 
the injury in 1955, it is significant to this analysis to 
note that neither Dr. T.P.D nor Dr. G.R.S., Jr., provided any 
reasoning or substantiation for their respective opinions.  
The Court has held that where a physician has given no 
supporting evidence for his conclusion, such is of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).

In contrast, it was the opinions of both VA examiners who had 
examiner the veteran in April and August 2002, after a 
complete review of the claims file, to include the opinions 
of the veteran's private physicians noted herein, and a 
physical evaluation of the veteran, that the current 
condition of the appellant's congenital scoliosis was a 
result of the natural progress of the disease and not the 
result of any in-service injury, to include the 1955 softball 
injury.  In support of his opinion, the April 2002 examiner 
indicated that if the 1955 softball injury had aggravated the 
pre-existing scoliosis, then the veteran would have sought 
additional treatment for his back throughout the remainder of 
his active service.  Indeed, after his in-service 
hospitalization in 1955, the veteran returned to work with 
the air police; he was not placed on a physical profile and 
he did not seek any further treatment for his back.  Indeed, 
the veteran's back was found to have been "normal" at 
service discharge, and he did not seek any post-service 
treatment for his back until 1965, several years after 
service discharge.  As an aside, the Board finds that the 
April 2002 VA examiner offered a plausible explanation as to 
why he had mistakenly concluded in his prior August 1999 
examination report that the private physicians whose reports 
he had been asked to review had not reviewed the veteran's 
claims file.  The VA examiner explained in the subsequent 
April 2002 report that he had more likely than not either 
overlooked the evidence that the records had been reviewed by 
those physicians, or he had concluded that it was not the 
military records that had been reviewed.  This apparent 
oversight on his part did not effect his ultimate medical 
opinion.  Essentially, the VA examiner arrived at the same 
conclusion in April 2002 as he had when he initially examined 
the veteran in August 1999, offering a similar although a 
more expanded explanation for his conclusions.  By the same 
token, the VA orthopedic examiner who had examined the 
veteran in August 2002, explained that it was well known that 
the natural history of idiopathic scoliosis is that it will 
deteriorate over time, that the curve would increase, and 
that severe spondylosis and calcific disease would develop in 
the lumbar spine.  The 2002 VA examination reports are deemed 
of high probative value since they were based upon reviews of 
the veteran's claims file including his service medical 
records and thorough examinations, and since they offered 
detailed reasoning for their conclusions with reference to 
their medical knowledge and the specifics of the veteran's 
current and historical pathology.  In contrast, as noted 
above, neither Dr. T.P.D nor Dr. G.R.S., Jr., provided any 
reasoning or substantiation for their respective opinions, 
and thus they are of limited probative value.  

With respect to the evidence presented, significantly greater 
weight is to be accorded to the findings of the VA 
examinations in April and August 2002.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, and as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  Based upon an overview of all of the evidence, the 
Board finds that the weight of the evidence preponderates 
against finding that the veteran's pre-existing congenital 
scoliosis was subject to a superimposed injury during service 
that caused an increase in severity beyond the natural 
progression of the disease.  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
back disorder.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.


ORDER

The claim for service connection for a back disorder is 
denied.





		
	Michael A. Pappas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

